       Case 6:21-cv-00146-ADA Document 18 Filed 04/16/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        IN THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


 Satco Products, Inc.

                Plaintiff
        v.
                                                       Case No. 6:21-cv-00146-ADA
Signify North America Corp. et al

                Defendants




                        NOTICE OF APPEARANCE OF COUNSEL

        Defendants Signify North America Corp. and Signify Netherlands B.V.

 (“Defendants”) hereby notify the Court that Deron R. Dacus of the firm The Dacus Firm,

 P.C., 821 ESE Loop 323, Suite 430, Tyler, Texas 75701, 903/705-1117,

 ddacus@dacusfirm.com, has entered this action as counsel to be noticed on their behalf.

 In connection with this notice, Mr. Dacus requests that all future pleadings and other

 papers filed under FED. R. CIV. P. 5 be served on him at the above address and contact

 information.


                                       Respectfully submitted,

                                       /s/ Deron R. Dacus
                                       Deron R. Dacus
                                       Texas Bar No. 00790553
                                       THE DACUS FIRM, P.C.
                                       821 ESE Loop 323, Suite 430
                                       Tyler, Texas 75701
                                       903-705-1117 (phone)
                                       903-581-2543 (fax)
                                       E-mail: ddacus@dacusfirm.com
      Case 6:21-cv-00146-ADA Document 18 Filed 04/16/21 Page 2 of 2




                             CERTIFICATE OF SERVICE

        The undersigned certifies that on this 16th day of April, 2021, all counsel of record
who are deemed to have consented to electronic service are being served with a copy of
this document through the Court’s CM/ECF system. Any other counsel of record will be
served by a facsimile transmission and/or first class mail.


                                      /s/ Deron R. Dacus
                                      Deron R. Dacus




                                             2
